CARLAND, Circuit Judge, and MUNGER, District Judge.
We concur in the result for the reason that the trial court found the facts upon a stipulation of the parties and the evidence of O. W. Berg, a witness for the plaintiff, which occupies 20 printed pages of the record. At the close of the findings of fact and conclusions of law made by the court, the following language appears:
“An exception will be allowed each of the parties to each finding and conclusion or part thereof not proposed by such party.
“An exception will also be allowed to each of the parties to the refusal or failure of the court to adopt any finding or conclusion proposed by such party.
“Wilbur F. Booth, Judge.”
The first clause amounts to nothing as a mere exception presents no ruling of the court for review, and if it did a finding of fact is not subject to review on writ of error. Rev. Stat. § 1011 (Comp. St. § 1672); Atchison, Topeka & Santa Fé Ry. v. U. S. (C. C. A.) 270 Fed. 1.
The second clause amounts to nothing for the reason stated in connection with the first clause, and for the further reason that the record does not show that either party proposed findings of fact or conclusions of law. The sufficiency of the evidence is therefore not before us, and there is no assignment of error that the facts found do not support the judgment. See sections 649, 700, of Rev. Stat. (Comp. St. §§ 1587, 1668).